DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 6, 7, 9, 15. That is, regarding claim 6, the prior art fails to disclose “wherein the object-specific security permissions scheme includes a shortcut for a combination of an assign operation, a read operation, an update operation, and a delete operation”. Regarding claim 7, the prior art fails to disclose “wherein the object-specific security permission scheme allows dragging/dropping a Comma Separated Value (CSV) to a layer of the augmented POI object” in combination with the other limitations of the claims. Regarding similar claims 9, 15, the prior art similarly fails to disclose “a content of the fourth column to be indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via the other interface implementing an object-specific security permissions scheme based upon the content of the fourth column” in combination with the other limitations. Claims 10-14, 16-20 are also allowable over prior art due to their dependency on claim 9, 15, respectively.  In an effort to practice compact practice compact prosecution, the examiner recommends that the applicant amend the limitation “a content of the fourth column to be indexed by another interface recognizing a hierarchical structure” as in claims 1, 9, 15 to positively 

Claim Objections
Claims 1-20 are objected to because of the following informalities:
"A method" should be "the method" [Claims 2-8, all line 1];
"A non-transitory computer readable storage medium" should be "the non-transitory computer readable storage medium" [Claims 10-14, all line 1];
"A computer system" should be "the computer system" [Claims 16-20, all line 1];
"the query" should be "the query from the geomapping interface" [Claims 1, 9, 15, lines 3/6, 4/7, 6/9];
"the query result" should be "the query result comprising the POI data object relevant to the query" [Claims 1, 9, 15, lines 6, 7, 9];
"the other interface" should be "said another interface" [Claims 1, 4, 9, 11, 15, 17, lines 13, 2, 14, 2, 16, 2];
"dragging/dropping a Comma" should be "dragging and dropping of a Comma" [Claims 7, 14, 20, lines 2, 2, 2].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, 15 recite "the POI library" in lines 5, 6, 8. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “a first Point-of-Interest (POI) library” prior to this portion of the limitation. Therefore, it is not clear if the “the POI library” is the same or different library as the “first Point-of-Interest (POI) library”. Claims 2-8, 10-14, 16-20 are also rejected for the same reason due to their dependency on claims 1, 9, 15;
Claims 3, 9, 15 recite "the content of the fourth column" in lines 2, 15, 17. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “content of the fourth column to be indexed by another interface recognizing a hierarchical structure” prior to this portion of the limitation. Therefore, it is not clear if the “the content of the fourth column” is the same or different content as the “content of the fourth column to be indexed by another interface recognizing a hierarchical structure”. Examiner recommends that the 
Claims 9, 15 recite "the other interface implementing an object-specific security permissions scheme" in lines 14, 16. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “another interface recognizing a hierarchical structure” prior to this portion of the limitation. Therefore, it is not clear if the “the other interface implementing an object-specific security permissions scheme” is the same or different interface as the “another interface recognizing a hierarchical structure”. Claims 10-14, 16-20 are also rejected for the same reason due to their dependency on claims 9, 15;
Claims 5, 12, 18 recite "the object-specific security permissions scheme implies a READ permission" in lines 4, 2, 2. The metes and bounds of this limitation in the claims is unclear because the term “implies” does not concretely describe whether or not the object-specific security permissions scheme gives read permission by an update operation, a delete operation, a create document operation, or a create folder operation. Therefore, it is not clear if read permission is given by the listed operations or if it is, perhaps, optionally given.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Montell (US 2018/0112996) in view of Neeraj (US 2009/0047972) and further in view of Bandas (US 2010/0036834) and Kreft (US 2005/0251331).
Regarding claim 1, Montell discloses:
A computer-implemented method comprising: receiving a query from a geomapping interface at least by ([0047] “At (202), method (200) can include receiving, by a user device, a request from a user for location data. In particular, the request for location data can be a request to view imagery and/or contextual information associated with a “randomly selected” POI. The request can be performed via an interaction by the user with a POI selection element displayed in a user interface of a geospatial browser configured to display geographic imagery.”);
forwarding the query to a first Point-of-Interest (POI) library in communication with a database at least by ([0048] “At (206), method (200) can include receiving, by the server, the data indicative of the user request.” [0052] “The server can access data from one or more databases associated with a GIS, such as the GIS 104 described with regard to FIG. 1.” [0061] “The one or more databases can be connected to the server 410 by a high bandwidth LAN or WAN, or can also be connected to server 410 through network 440.”) and the POI library is the server which is connected to one or more databases via a LAN, WAN or network 440;
receiving from the POI library, a query result comprising a POI data object relevant to the query at least by ([0049] “At (210), method (200) can include identifying, by the server, a plurality of candidate POIs based at least in part on the one or more location constraints. In particular, identifying the plurality of candidate POIs can include analyzing at least a subset of a plurality of POIs, for instance, stored in a POI database associated with a GIS, and identifying the POIs from the at least a subset that satisfy the criteria specified by the location constraints. In this manner, the attributes and/or attribute values for each of the at least a subset of POIs can be analyzed to determine whether the POIs satisfy the criteria.”);
Montell fails to disclose “the query result including, a first column with a name of the POI data object, a second column with a longitude of a geographic location, and a third column with a POI-level permission; creating an augmented POI data object by adding a fourth column to the POI data object, a content of the fourth column to be indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via the other interface”
However, Neeraj teaches the following limitations, the query result including at least by ([0037] “Beginning at block 302, the location application server responsible for storing and sharing location contextual information of mobile phones 124 a or 124 b requests location coordinates and accuracy information from mobile positioning system 112. The mobile positioning system 112 may provide the most recent location information of the mobile device from its database or cache, or may request current location information from the corresponding mobile phone 120 a or 120 b.”),
a first column with a name of the POI data object, a second column with a longitude of a geographic location, and a third column with a POI-level permission at least by ([0041] and Fig. 5b disclose and show the stored POIs which are retrieved when requested and each includes a location name column (first column with a name of POI data object), location coordinates column with lat/lon (second column with a longitude of a geographic location), and loc. name sharing level column (third column with a POI-level permission)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Neeraj into the teaching of Montell because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Montell to further include the retrieval of data records that include permission attributes for each POI record as in Neeraj in order to give the user more granular control of private points of interest while also allowing them to share some points of interest with other users.
Neeraj, Montell fail to disclose “creating an augmented POI data object by adding a fourth column to the POI data object, a content of the fourth column to be indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via the other interface”
Bandas teaches creating an augmented POI data object by adding a fourth column to the POI data object at least by ([0015] “The system can acquire data from one or many sources or databases storing records about points of interests. These POI data records may be tagged with their geographical coordinates. The geographical coordinates may take the form of latitude and longitude coordinates of any form, i.e., they may be absolute, or relative coordinates and they may pinpoint a single point or an area. The geographical coordinates may also be simply an index which points to geographic data. By adding a field with at least one pair of coordinates to each record, a new destination /location database or data record is created where all of the data, regardless of type and origin, will have a common field of geographical coordinates.” [0019] discloses that the POI database that stores the POI records can include pointers and pointers to other pointers describing other attributes of POIs (another interface recognizing a hierarchical structure)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bandas into the teaching of Montell, Neeraj because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the adding a field to the POI records as in Bandas in order to give the data set a common searchable field in order to improve the search functionality.
Neeraj, Montell, Bandas fail to disclose “a content of the fourth column to be indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via the other interface”
However, Kreft teaches the following limitations, a content of the fourth column to be indexed by another interface recognizing a hierarchical structure at least by ([0083] “FIG. 6A shows how a file folder scheme 601, shown in the left hand column, can be used to organize POI's.” [0134] shows the contents of a plurality of fields (fourth column) for the POI data records which are indexed in a hierarchical folder structure as shown at least in Fig. 6A) and the examiner notes that this limitation is an intended use type limitation;
and communicating the augmented POI data object to the geomapping interface via the other interface at least by ([0056] “a mapping program has improved methods of organizing POI's using a personalized file folder system, where sets of POI's can be moved into different folders, where sets of POI's can be individually selected and synchronized to a centralized database of POI's, and where the same type of folder system is additionally used to select POI's for downloading into an in-vehicle navigation system or a hand-held palm type device” [0138] “if all of the old (or newly updated) records with the same A value, have the same symbol or folder assignment, then any new records with the same A value will be assigned the same symbol or folder assignments, respectively. New records not receiving a custom folder assignment are placed in (assigned to) the POI Inbox folder (default folder). The updated POI records are stored in 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Kreft into the teaching of Neeraj, Montell, Bandas because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the interfacing of POIs and a hierarchical folder structure as in Kreft in order to allow the user to more simply manipulate the POI data using commonly understood file and folder commands.
As per claim 8, claim 1 is incorporated, Montell further discloses:
wherein: the database comprises an in-memory database at least by ([Fig. 6 which shows that the data including POI data is stored in memory 414).
Bandas further discloses:
and an in-memory database engine of the in-memory database creates the augmented POI data object at least by ([0034] “The geographically tagged database could be stored remotely and accessed by the server 62 over the Internet, or it could be stored locally on the server 62. Where the database is stored locally, the server may periodically update the locally stored database with a query to the remote source for the database.”) and the local storage is memory 68.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Montell (US 2018/0112996) in view of Neeraj (US 2009/0047972) and Bandas (US 2010/0036834) and Kreft (US 2005/0251331) and further in view of Do (US 2018/0084517).
As per claim 2, claim 1 is incorporated, Montell, Neeraj, Banda, Kreft fail to disclose “wherein the POI-level permission is binary”
However, Do teaches the above limitation at least by ([0040] “The processor 80 is further configured to provide the public/private indications 116 indicating whether the corresponding attribute is public or private. The processor 80 is configured, in this example, to provide a value of 0 for any attribute that is to be public and a value of 1 for any attribute that is to be private.” [0094] “The attributes may include a variety of different information. For example, the attributes may include a device identity of the device, a mobility indication indicative of whether the transmitting device is mobile or static, a location indication indicative of a location of the transmitting device, and a privacy indication associated with a corresponding attribute of the transmitting device. The privacy indication indicates whether a receiving device that receives the attribute indications from the transmitting device will be authorized to transmit information regarding the corresponding attribute of the transmitting device. For example, the privacy indication may, as shown in FIG. 4, indicate whether a particular attribute is public, and thus may be shared, or private, and thus may not be shared beyond the receiving device. The privacy indication may also indicate whether at least one other device in addition to the receiving device is authorized to transmit information regarding the corresponding attribute.” [0096] “Location, in either or both of these examples, may be a location relative to another device, or a location relative to a structure, or a location relative to a reference point, or a global location, or a civic location or a point of interest 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Do into the teaching of Montell, Neeraj, Bandas, Kreft because the references similarly disclose the processing of location data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the binary permissions as in Do in order to allow the system to quickly determine whether or not to share a location or point of interest to other devices so as to not compromise a user’s private location.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Montell (US 2018/0112996) in view of Neeraj (US 2009/0047972) and Bandas (US 2010/0036834) and Kreft (US 2005/0251331) and further in view of Mathai (US 2020/0050683).
As per claim 3, claim 1 is incorporated, Montell, Neeraj, Banda, Kreft fail to disclose “further comprising implementing an object-specific security permissions scheme based upon the content of the fourth column”
However, Mathai teaches the above limitation at least by ([0074] “Privacy type column 440 may indicate whether a folder key and/or a sub-folder of the folder path is public or private. A user may quickly view text and/or an icon in privacy type column to determine the privacy settings. A user may modify the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Mathai into the teaching of Neeraj, Montell, Bandas, Kreft because the references similarly disclose the processing of relational data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the security permissions as in Mathai in order to control the user’s access to object to prevent possible data corruption.
As per claim 4, claim 3 is incorporated, Mathai further discloses:
wherein the object-specific security permissions scheme references a folder functionality of the other interface at least by ([0030] “the computer system may utilize a folder key data structure. When instantiating GUI 100, the computer system may generate a number of portions of GUI 100 allowing a user to navigate folders and/or to use folder keys. These portions of GUI 100 may include folder path interface 110, content interface 120, folder key interface 130, and/or menu 140.”) and Fig. 1A shows a plurality of interfaces including a folder 
As per claim 5, claim 3 is incorporated, Mathai further discloses:
wherein the object-specific security permissions scheme implies a READ permission by an update operation, a delete operation, a create document operation, or a create folder operation at least by ([0032] “Content interface 120 may display the contents of the folder corresponding to the folder path indicated in folder path interface 110. The contents may include files, shortcuts, and/or sub-folders among other stored data. Using content interface 120, a user may view and/or manipulate the contents. For example, if the content includes a word processing document, a user may view and/or edit the document. The user may also delete the document and/or move the document to a different folder or sub-folder.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169